Citation Nr: 1452932	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 2000 to May 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that she is entitled to service connection for tinnitus due to noise exposure in service from printing presses (during the course of her duties as a lithographer), ship boilers, gunfire (during familiarization and qualification exercises), and aircraft.  She alleges that she has had the same "buzzing" symptoms of tinnitus ever since service and that she has not been exposed to loud noise at any time after service.  Her service treatment records are silent for any complaints, findings, diagnosis, or treatment of tinnitus.

The August 2012 statement of the case (SOC) listed all of the evidence which was considered by the AOJ, including "electronically reviewed" VA outpatient treatment reports from the VA Eastern Colorado Health Care System (dating from January 2007 to July 2007) and from the VA Medical Center in Grand Junction, Colorado (dating from September 2007 to August 2012).  In its Reasons and Bases section, the SOC specifically referred to an April 9, 2007 VA outpatient treatment report which showed that the Veteran had denied having tinnitus.  After thoroughly reviewing the entire record (to include all records uploaded to Virtual VA and the Veterans Benefits Management System (VBMS)), the Board has discovered that all of the aforementioned VA outpatient treatment reports are currently missing from the record.  Such evidence is critical to the Veteran's current claim for service connection for tinnitus, and must be secured and associated with the record on remand.

In addition, at a March 2011 VA audiology examination, the Veteran described her alleged noise exposure in service and reported that her current tinnitus had been constant in both ears since service.  The examiner opined that, based on the Veteran's report as well as the evidence of record, "it is reasonable to assume the [V]eteran was exposed to hazardous noise levels while in service."  However, the examiner opined that the Veteran's tinnitus was not at least as likely as not caused by or a result of noise exposure while in service, with the rationale being that no hearing loss was noted at her service entrance examination or at the current examination.  However, this opinion did not take into account the Veteran's allegations of continuity of tinnitus symptomatology since service.  Given the above, an addendum medical opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following:

1.  Secure for the record the VA outpatient treatment reports from the VA Eastern Colorado Health Care System (dating from January 2007 to July 2007) and from the VA Medical Center in Grand Junction, Colorado (dating from September 2007 to August 2012), as well as copies of the complete clinical records of any other VA treatment the Veteran has received for her tinnitus.

2.  After the development sought above is completed, return the record to the VA examiner who conducted the March 2011 VA audiology examination for an addendum.  The examiner must review the entire record (to include this remand) and provide an opinion that responds to the following: is it at least as likely as not (a 50% or better probability) that the Veteran's tinnitus is related to any incident of her military service, to include noise exposure therein?  The examiner must specifically consider and address the Veteran's allegations of continuity of tinnitus symptomatology since service.

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.

If the VA examiner who conducted the March 2011 examination is unavailable, the AOJ should arrange for the entire record to be reviewed by another appropriate medical provider who should provide the opinion sought.  If further examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal for service connection for tinnitus.  If that claim remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

